Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
The amendment filed by the Applicant on 10/10/22 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 

 Therefore, the “two conductive electrodes disposed on the base layer of the light conversion layer” must be shown or the feature(s) canceled from the claim(s).  

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable Oya (JP 2012064568 A, English Translation, cited previously) in view of Bailey (US 20090212698)
Regarding claim 1, Oya teaches an LED light bulb, comprising: a lamp housing 4, a bulb base 6, connected to the lamp housing, and a spectral distribution of the light bulb is generally between a wavelength range of about 400 nm to 800 nm, and three peak wavelengths P1, P2, and P3 appear in wavelength range corresponding to light emitted by the light bulb, wherein a wavelength of the peak P 1 is between 430 nm and 480 nm, a wavelength of the peak P2 is between 480 nm and 530 nm, a wavelength of the peak P3 is between 630 nm and 680 nm (See in Oya: The LED bulb according to claim 10 or 11, the phosphor film further includes at least one phosphor selected from a blue-green phosphor having an emission peak wavelength of 460 nm to 490 nm and a deep red phosphor having an emission peak wavelength of 630 nm to 780 nm. LED bulb).
Ova does not teach the LED light bulb further comprises a LED filament, disposed in the lamp housing, which has at least one first bending point and at least one second bending point when the LED filament is bent, and the at least one first bending point is capable of emitting lights.
Bailey teaches a LED light bulb comprises a LED filament, disposed in the lamp housing, which has at least one first bending point and at least one second bending point when the LED filament is bent, and the at least one first bending point is capable of emitting lights (Fig.C-11, C-11V,C-7A, C-5 and C-13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the bent filament that emits at the bent section as disclosed in Bailey, in the device of Oya, in order to achieve an incandescent like multidirectional emission.

Claims 1,5-7 ,9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable Oya (JP 2012064568 A, English Translation) in view of Zhang (CN 103700652 A published 4/2/2014, the US counterpart US 20160377237 A1 is relied upon in the rejection)
Regarding claim 1, Oya teaches an LED light bulb, comprising: a lamp housing 4, a bulb base 6, connected to the lamp housing, and a spectral distribution of the light bulb is generally between a wavelength range of about 400 nm to 800 nm, and three peak wavelengths P1, P2, and P3 appear in wavelength range corresponding to light emitted by the light bulb, wherein a wavelength of the peak P 1 is between 430 nm and 480 nm, a wavelength of the peak P2 is between 480 nm and 530 nm, a wavelength of the peak P3 is between 630 nm and 680 nm (See in Oya: The LED bulb according to claim 10 or 11,The phosphor film further includes at least one phosphor selected from a blue-green phosphor having an emission peak wavelength of 460 nm to 490 nm and a deep red phosphor having an emission peak wavelength of 630 nm to 780 nm. LED bulb).
Ova does not teach the LED light bulb further comprises a LED filament, disposed in the lamp housing, which has at least one first bending point and at least one second bending point when the LED filament is bent, and the at least one first bending point is capable of emitting lights.
Zhang teaches the LED light bulb comprises a LED filament, disposed in the lamp housing, which has at least one first bending point and at least one second bending point when the LED filament is bent, and the at least one first bending point is capable of emitting lights (Fig. 8 or 9 and Fig.3 and [0043] for element 22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the bent filament that emits at the bent section as disclosed in Zhang, in the device of Oya, in order to achieve an incandescent like multidirectional emission ([00067] in Zhang).  

Regarding claim 5, Oya in view of Zhang teaches an LED light bulb, wherein the lamp housing is coated with a yellow film (see in Oya: a phosphor film 9 composed of the above-described mixed phosphor (BGR or BYR phosphor, and further mixed blue phosphor or deep red phosphor as required).

Regarding claim 6, Oya in view of Zhang teaches an LED light bulb, wherein the lamp housing includes a layer of luminescent material, which is formed on a surface of the lamp housing (coating 9 in Fig.1 of Oya).

Regarding claim 7, Oya in view of Zhang teaches an LED light bulb, wherein the surface of the lamp housing is inner surface (- -or outer surface- -) of the lamp housing.

Regarding claim 9, Oya in view of Zhang teaches an LED light bulb, wherein the LED light bulb comprising a stem 23 ([0043] in Zhang) disposed in the lamp housing, a Cartesian coordinate system having an x-axis, a y-axis and a z-axis is oriented for the LED light bulb where the z-axis (vertical axis) is parallel to the stem of the LED light bulb.

Regarding claim 10, Oya in view of Zhang teaches an LED light bulb, wherein one of the at least one of the second bending point is between the adjacent two of the at least one first bending point on the y-z plane (first two bending points are considered as the adjacent top bending points in Fig.8 of Zhang, and the bottom bending point in between the two top bending points is considered as the second bending point).

Regarding claim 11, Oya in view of Zhang teaches an LED light bulb, wherein the at least one first bending points and the at least one second bending point are arranged alternately (the top bends in Fig.8 are the first bending points and the bottom bends are the second bending points that are alternately arranged).

Regarding claim 13, Oya in view of Zhang teaches the LED light bulb, wherein a height of any one of the at least one first bending point on the z-axis is greater than a height of any one of the at least one second bending point.

Regarding claim 14, Oya in view of Zhang teaches an LED light bulb, wherein adjacent two first bending point is located on a same horizontal plane (the top two tips of the filament in Fig.8 of Zhang).

Regarding claim 15, Oya in view of Zhang teaches an LED light bulb, wherein the stem (vertical stem 23 in Fig.8 of Zhang) perpendicular to the horizontal plane.

 Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oya in view of Zhang and further in view of Matsubayashi (US 20120300432, cited previously)
Regarding claims 2- 4, Oya in view of Zhang teaches the invention set forth in claim 1, but is silent regarding a light intensity of the peak P2 is less than that of the peak P3 (for claim 2); wherein a light intensity of the peak P1 is less than that of the peak P3 (for claim 3), wherein a light intensity of the peak P1 is less than that of the peak P2 (for claim 4).
 It is well known in the art to achieve a spectrum that teach the limitations of claims 2-4 as disclosed in Fig.19 ([0030]) of Matsubayashi and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the spectrum as disclosed in Matsubayashi, in the device of Oya in view of Zhang, in order to achieve a natural appearance.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oya in view of Zhang and further in view of Bailey (US 20090212698 A1)
Regarding claim 12, Oya in view of Zhang teaches the invention set forth in claim 1, but is silent a height of the at least one first bending point on the z-axis is greater than a height of the at least one second bending point.
However, it is well known in the art to use similar sized/shaped (V-shaped) filaments already disclosed in Oya in view of Zhang (from the teachings of Hakata) or filaments that are of different heights as disclosed in Zhang in Fig.4,5,6 and 9 from left to right direction).
Although Zhang teaches the height variation of the filaments from the left to right direction, while Oya in view of Zhang in Fig.8 (Zhang) teaches the filament arranged in the top to bottom direction, but the combination does not teach the height variation of the filaments in the top to bottom direction.  Further, Bailey teaches change in height of filament sections from the top bending point to the bottom end (Fig.C-7A), and  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use filament segments of varying heights in the top to bottom direction ,as disclosed in Bailey in the device of Oya in view of Zhang in order to achieve the desired directionality of light.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oya in view of Zhang and further in view of Hakata (US 20090184618, cited previously)
 Regarding claim 16, Oya in view of Zhang teaches the invention set forth in claim 9 above, but is silent regarding an apex of the stem is below the at least one second bending point on the z-axis. 
Hakata teaches an apex of the stem (top tip of 11) is below the at least one second bending point on the z-axis.
Although Hakata teaches conductors formed at the bending points and the bending points not emitting light, however, Zhang already teaches various shapes in the top and sideways filament arrangement wherein the bending points emit light, and therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use filament segment shapes as disclosed in Hakata the in the device of Oya in view of Zhang, wherein an apex of the stem is below the at least one second bending point on the z-axis in order to first attach the filament to the power supply leads ([0045]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oya in view of Zhang and further in view of Agatani (US 20110278605) and Chen (US 20150097199 A1)
Regarding claim 17, Ova in view of Zhang teaches the invention set forth in claim 1 above, but is silent regarding the LED filament comprises: a plurality of LED filament units includes a LED chip. However, in the embodiment of Fig.4 (in Zhang), Ova in view of Zhang teaches plurality of filaments ([0058] in Zhang), and therefore from the teachings of Zhang, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use multiple filament sections in (Fig. 8 of Zhang) Ova in view of Zhang in order to form dual spiral body ([0058] in Zhang).
 Ova in view of Zhang does not teach at least two LED filament units of the LED filament have respective current paths when the at least two LED filament units are electrically connected in parallel, and cathodes of the at least two LED filament units are electrically connected together to serve as a negative electrode of the light emitting part and anodes of the at least two LED filament units serve as a first positive electrode and a second positive electrode, respectively.
Agatani teaches at least two LED filament units of the LED filament have respective current paths when the at least two LED filament units are electrically connected in parallel, and cathodes of the at least two LED filament units are electrically connected together to serve as a negative electrode of the light emitting part and anodes of the at least two LED filament units serve as a first positive electrode and a second positive electrode, respectively ([0066],[0258],[0144],[0099]) and therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a parallel connection for the filaments as disclosed in Agatani, in the device of Ova in view of Zhang, in order to protect the LEDs ([0070] in Agatani).
Ova in view of Zhang and Agatani does not teach a light conversion layer comprising a top layer and a base layer, and two conductive electrodes disposed on the base layer (see Objection to Drawings, therefore it is considered as top layer) of the light conversion layer, where the light conversion layer is coated on at least two sides of LED chips and the two conductive electrodes and a portion of each of the two conductive electrodes is not coated with the light conversion layer:   
Chen teaches an LED bulb with a light conversion layer comprising a top layer and a base layer, and two conductive electrodes disposed on the base layer (see Objection to Drawings, therefore it is considered as top layer) of the light conversion layer, where the light conversion layer is coated on at least two sides of LED chips and the two conductive electrodes and a portion of each of the two conductive electrodes is not coated with the light conversion layer (Fig.3B, 14B,16B,17B)  and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the filaments, as disclosed in Chen, in the device of Ova in view of Zhang and Agatani, in order to achieve colored light.

 
Other art
US 6586882 B1 and the drawing below:

    PNG
    media_image1.png
    313
    238
    media_image1.png
    Greyscale

US 20150070871 A1, US 20150003038 A1,

Cited previously: US 20130100645: [0060] An LED light bulb having a combination of blue light-emitting LED chips and a yellow phosphor (a YAG phosphor) applied thereto was prepared and was subjected to later-described property evaluation. The LED light bulb was constituted in a manner that a fluorescent film made of the yellow phosphor was applied immediately on the blue LED chips.

US 8915623 teaches the cover 200 may be provided with a silicone oil-based pigment or coating with a yellow/red (orange) tint to alter the CCT to about 2700K, i.e. a warmer or softer light.



			Response to Arguments
The arguments filed by the Applicant on 10/10/22 is acknowledged. However, they are moot in light of new grounds of rejection for the amended claims.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Iwarere Oluseye can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875
Primary Examiner